DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hamzehdoost et al  (5689091).
Hamzehdoost et al discloses the claimed device substrate, comprising:
	a core material (10);
	a capacitor sheet  12a, 12b affixed adjacent to a surface of the core material, the capacitor sheet covering the surface of the core material (see Fig. 1a-1c);
	a first opening 16  extending through both the capacitor sheet and the core material 10, the first opening 16 being larger than a substrate pass through-hole 18a/18b (see Fig. 1c);
	an electrically inert material 20 filling the first opening 16; and
	a second opening 26a/26b extending parallel to the first opening 16 through the electrically inert material 20, the second opening 26a/26b being at least as large as the substrate pass through-hole 18a/18b and having sidewalls enclosed within the electrically inert material 22 (see Fig. 2c).
	
	Therefore, the above claimed device is met by the Hamzehdoost et al as noted above.
	As applied to claim 4, refers to inert 22
	Limitations of claims 4-6 appear to be met by the above (see product by process Fig. 1C-2C. Further, the inert 22 epoxy which readable as epoxy /resin).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamzehdoost et al  in view of Palanduz (20070271752).
	Hamzehdoost et al as advanced above do not teach the capacitor sheet is a laminate of conductive and dielectric layer.   The Palanduz teaches such (see Fig. 2, depicts capacitor sheet 140 and 150, and that as in claim 3).  Therefore, it would have been obvious to one of an ordinary skill in the art at the effective filing of the instant invention to employ the Palanduz teachings in light of the above in order to obtain a device having the above configurations.   The motivation for the combination can be found in either reference since both references directed to a same field invention (see Hamzehdoost et al about col. 4, lines 22-25).
	Limitation of claim 3 appears to be met by the above combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt